DETAILED ACTION
This is office action on the merits in response to the REC application filed on 07/07/2022. 
Claims 1-7 canceled by the applicant in requirement of election of restriction.
Claims 8-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 103:
The examiner agrees that the amendment overcomes Maguire in view of Hong and Baruch by storing data in a personal blockchain and then transmitting to a public blockchain. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 and 17 recites “open-type personal blockchain” and the specification failed to provide proper description of the limitation. The applicant asserts that the “personal blockchain” is an open-type blockchain and cited specification [0023] to support the amendment. However, it contradicts with other part of the specification and the blockchain technology. The claimed invention is to record SMS in a private storage sit in a user device (i.e., personal blockchain) and then backup to a public cloud storage (i.e., public blockchain) for better data keeping, the personal blockchain is only accessible by particular device or user and is not open or available to public [0018], [0022], [0025]-[0026], [0034] and [0036]. In addition, it is well-understood in the technology that a private or personal blockchain is restricted and is not open to public. Under BRI, the claim can be interpreted as:
SMS is stored to a public blockchain A and then backup to a public blockchain B.
SMS is stored to a restricted personal blockchain and then backup to a public blockchain.
For the purpose of the examination and understanding of the invention, the examiner interprets the claim as the latter.
All dependent claims are rejected as they depend on claim 8 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 7028263 B2; hereinafter, "Maguire"), and further in view of Hong et al. (US 20190386940 A1; hereinafter, "Hong") and Baruch et al. (US 10628268 B1; hereinafter, "Baruch") and Smith et al. (US 20190036957 A1; hereinafter, "Smith ").
With respect of claim 8 and 17:
Maguire teaches:
a hardware processor; and a memory device storing instructions that when executed by the hardware processor perform operations, the operations comprising. (Referring now to the figures, FIG. 2 shows an exemplary user interface 20 for a wireless device 21 that displays a current electronic message 22 in context with select stored electronic messages 24. The user interface 20 includes a viewing screen 26, a processor 28, a transceiver 30, and a memory device 32. See at least Col 2:19-30, Fig. 2)
displaying historical messages sent and received by the system. (FIG. 2 shows an exemplary user interface 20 for a wireless device 21 that displays a current electronic message 22 in context with select stored electronic messages 24. See at least Col 2:19-36)
displaying […] commands associated with the historical messages sent and received by the system, each […] command of the […] commands associated with a corresponding historical message of the historical messages sent and received by the system. (FIG. 2 shows an exemplary user interface 20 for a wireless device 21 that displays a current electronic message 22 in context with select stored electronic messages 24. The message software interface module 34 preferably saves and indexes every electronic message transmitted or received by the wireless device 21. In an alternative embodiment, the message software interface module 34 may give the user the option to choose which messages to save and which to discard. See at least Col 2:19-36)
receiving a user’s input selecting a […] command of the commands that specifies the […] recordation on the open-type public blockchain documenting the SMS message. (The message software interface module 34 preferably saves and indexes every electronic message transmitted or received by the wireless device 21. In an alternative embodiment, the message software interface module 34 may give the user the option to choose which messages to save and which to discard. See at least Col 2:31-46)
in response to the receiving of the user’s input selecting the […] command, querying an electronic database for the SMS message specified by the […] command for the [….] recordation on the open-type public blockchain. (In addition to saving and indexing incoming and outgoing messages, the message software interface module 34 filters the stored electronic messages 36 to select messages relating to the current electronic message 22, and displays the current electronic message 22 along with the select messages 26. Once a current electronic message 22 has been selected, the message software interface module 34 preferably assesses each stored electronic message 36 to identify select messages 24 having matching outside addresses. See at least Col 2: 31-46, Col 2:66-Col 3:26)
the electronic database associating a usage information to historical electronic messages sent and received. (Each stored electronic message 36 preferably includes a message body 38 and both a sender address 40 (the "From" address) and a receiver address 42 (the "To" address). The sender and receiver addresses displayed on the viewing screen 26 in FIG. 2, for example, are in the form of a telephone number which is typical for SMS messages. See at least Col 2: 36-46)
identifying the usage information in the electronic database that is associated with the SMS message specified by the [….] command for the [….] recordation on the open-type public blockchain. (In addition to saving and indexing incoming and outgoing messages, the message software interface module 34 filters the stored electronic messages 36 to select messages relating to the current electronic message 22, and displays the current electronic message 22 along with the select messages 26. See at least Col 2: 66-Col 3: 6)

Maguire does not teach blockchain command, however, Hong teaches blockchain command. (the server, if it is detected that at least one of the chat participants sends at least one recording request for recording chat data generated by at least one of the chat participants, registering or supporting another device to register at least part of the chat data in a database as record data in response to the recording request. Preferably, however, the database 200 may be external to the server, as a blockchain. See at least Paragraph [0012] [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Maguire to modify the command to store messages in a blockchain with the technique as taught by Hong so the record is better managed and verifies as suggested by Hong in Par. [0059].

Maguire in view of Hong does not teach the following limitations, however, 
Baruch teaches:
generating a hash value representing the usage information by hashing […] using an electronic representation of a hashing algorithm. (At block 304, production site 102 (for example, data protection appliance 108) generates a replica or image of data written to storage 110. At block 306, production site 102 (e.g., DPA 108) generates a hash value of the replica generated at block 304. See at least Col 7:41-60)
sending the block of data, comprising the hash, via the Internet to a cloud-based blockchain service that generates a data record in a blockchain data layer documenting the […] specified by the blockchain command for the blockchain recordation on the open-type public blockchain. (At block 308, the replica is sent to cloud replication site 122. in some embodiments, production site 102 may also send the hash value generated at block 306 to cloud replication site 122. See at least Col 7:41-60)
Maguire in view of Hong teaches a system of user selecting short messages from message storage and saving and indexing the selected messages into blockchain. Baruch teaches a system to replica data from local storage to both a blockchain and a cloud server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Maguire in view of Hong with the technique of using blockchain as data storage and replica the data to a cloud blockchain as disclosed by Baruch to improve data security.

Maguire in view of Hong and Baruch does not teach the following limitations, however, 
Smith teaches:
incorporating the […] information into a block of data stored in a open-type personal blockchain for recordation. (Both centralized trust topologies and diffuse trust topologies can be based on blockchains to manage transactions among entities in the computing environment. In general, a blockchain includes a sequence of data blocks representing a history of transactions in the computing environment. Each data block stores data for a set of transaction records that have been aggregated into that block. For example, the trust topology selector 135A of the processing node 105A takes snapshots of transactions records/blocks stored in the private blockchain of the centralized trust topology and writes the snapshot data to the public blockchain of the diffuse trust topology at periodic and/or aperiodic intervals. See at least Para. [0021][0037])
Maguire in view of Hong and Baruch teaches a system storing SMS in a public blockchain and a backup storage server. Smith teaches a system to store data in a private blockchain and backup in a public blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Maguire in view of Hong and Baruch to store data in a private blockchain and backup in a public blockchain with the technique as disclosed by Smith to improve availability of data processing and data trust as suggested by Smith.
Claim 17, a memory device with the same scope as claim 8, is rejected.
With respect of claim 9:
Baruch further teaches wherein the operations further comprise sending a service request comprising the block of data and specifying the cloud-based blockchain service. (The replica is provided to a cloud backup provider. The hash value associated with the generated replica is provided to a blockchain in communication with the production site and the cloud backup provider. The blockchain may be employed to verify the replica. See at least Col 1:41-45, Col 8:10-27, Fig. 4)
With respect of claim 10:
Baruch further teaches wherein the operations further comprise associating the cloud-based blockchain service to a device identifier that uniquely identifies the system. (Each block may include a hash value (e.g., hash value 204′) and at least one identifier associated with the hash value, for example source identifier 212 and target identifier 214. As will be described in greater detail, source identifier 212 may be a public key value or other unique identifier associated with production site 102′, and target identifier 214 may be a public key value or other unique identifier associated with cloud replication site 122′. See at least Col 6:20-27)
With respect of claim 11:
Maguire further teaches wherein the operations further comprise associating the cloud-based blockchain service to a user identifier that uniquely identifies a user associated with the system. (For example, in FIG. 2 the current electronic message 22 includes the outside address, "From: 888 7342." The select messages 24 were preferably identified from among the stored electronic messages 36 because they each include the matching outside address "888 7342" as either their sender address 40 or receiver address 42. See at least Col 3:15-21). 
With respect of claim 12:
Baruch further teaches wherein the operations further comprise associating the data record in the blockchain data layer to a device identifier that uniquely identifies the system. (Each block may include a hash value (e.g., hash value 204′) and at least one identifier associated with the hash value, for example source identifier 212 and target identifier 214. As will be described in greater detail, source identifier 212 may be a public key value or other unique identifier associated with production site 102′, and target identifier 214 may be a public key value or other unique identifier associated with cloud replication site 122′. See at least Col 6:20-27)
With respect of claim 13:
Maguire further teaches wherein the operations further comprise associating the data record in the blockchain data layer to a user identifier that uniquely identifies a user associated with the system. (For example, in FIG. 2 the current electronic message 22 includes the outside address, "From: 888 7342." The select messages 24 were preferably identified from among the stored electronic messages 36 because they each include the matching outside address "888 7342" as either their sender address 40 or receiver address 42. See at least Col 3:15-21). 
Claim 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 7028263 B2; hereinafter, "Maguire"), and further in view of Hong et al. (US 20190386940 A1; hereinafter, "Hong") and Baruch et al. (US 10628268 B1; hereinafter, "Baruch") and Smith et al. (US 20190036957 A1; hereinafter, "Smith ") and Chen, Zhixong, and Yixuan Zhu. ("Personal Archive Service System using Blockchain Technology: Case Study, Promising and Challenging." AI & Mobile Services (AIMS), 2017 IEEE International Conference on. IEEE, 2017; hereinafter, "Chen").
With respect of claim 14 and 18:
Maguire in view of Hong and Baruch and Smith does not teach wherein the operations further comprise transacting a cryptocoinage via the Internet in response to the sending the block of data to the cloud-based blockchain service. However, Chen teaches wherein the operations further comprise transacting a cryptocoinage via the Internet in response to the sending the block of data to the cloud-based blockchain service. (In reality, communication between the subject and the certifier is more complicated than it is illustrated. It may ask for more evidences and specific information related to the PDA. It may ask for a proof of payment for the service before issuing the certificate. The certifier also sends the certificate to other nodes its the consortium blockchain network. The certificate includes information like the certifier digital signature with a unique number, a public key for the PDA, etc. can be viewed by other participants. See at least Sec. IV). 
Chen discloses a personal archive service system using blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Maguire in view of Hong and Baruch and Smith with the feature of making payment as disclosed by Chen to improve the system functionality.
Claim 18, a memory device with the same scope as claim 14, is rejected.
With respect of claim 15 and 19:
Chen further teaches wherein the operations further comprise generating a cryptographic proof based on the cloud-based blockchain service. (It may ask for a proof of payment for the service before issuing the certificate. The certifier also sends the certificate to other nodes in the consortium blockchain network. The certificate includes information like the certifier digital signature with a unique number, a public key for the PDA, etc. can be viewed by other participants. Any node received the certificate will do the verification. It broadcast its verification to other nodes. The certificate will be recorded in the global ledger by a delegated stake". See at least Sec. IV). 
Claim 19, a memory device with the same scope as claim 15, is rejected.
With respect of claim 16 and 20:
Chen further teaches wherein the operations further comprise integrating the cryptographic proof in the open-type public blockchain that documents the cloud-based blockchain service. (It may ask for a proof of payment for the service before issuing the certificate. The certifier also sends the certificate to other nodes in the consortium blockchain network. The certificate includes information like the certifier digital signature with a unique number, a public key for the PDA, etc. can be viewed by other participants. Any node received the certificate will do the verification. It broadcast its verification to other nodes. The certificate will be recorded in the global ledger by a delegated stake". See at least Sec. IV). 
Claim 19, a memory device with the same scope as claim 15, is rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685